Citation Nr: 1621406	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  The Veteran was awarded the Korea Service Ribbon (Medal) with two Bronze Service Stars, the Combat Infantry Badge and the Purple Heart.  See DD 214 and DD 215.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A previous September 2005 rating decision adjudicated the Veteran's claim for an increased rating for his service-connected PTSD; the Veteran filed a timely notice of disagreement (NOD) with this decision and a Statement of the Case (SOC) was issued on March 10, 2008.  A statement was received from the Veteran on April 7, 2008, along with a cover letter from the Veteran's representative and VA treatment records.  The cover letter from the Veteran's representative referenced a claim for entitlement to service connection for bilateral hearing loss (the Board notes that the Veteran was already service-connected for this disability at the time) and the VA treatment records related to hearing loss.  The Veteran's statement primarily discussed his bilateral hearing loss disability and included the statement that "I am asking for an increase in my compensation for my hearing."  The statement also included the following: "[m]y PTSD is getting worse and I am taking so much medication because of this I cannot work.  I can't sleep longer than 2 hours at a time."  The Agency of Original Jurisdiction (AOJ) interpreted this statement as a claim for an increased rating for PTSD and a TDIU claim, which were adjudicated in the June 2009 rating decision on appeal.  This rating decision referenced the March 2008 SOC and stated that "[w]e did not receive a response from you to that statement, and the decision became final."  

In the Veteran's representative's May 2016 Appellant's Brief, it was argued that the Veteran's April 2008 statement "continu[ed] the argument that [the Veteran's] PTSD was more severe than rated, and not[ed] that the PTSD resulted in his unemployability" and that "[t]he Board should find that the [V]eteran timely substantiated the appeal in his" April 2008 statement.  The representative also stated that the AOJ had not discussed whether the April 2008 statement "was sufficiently timely to be accepted in lieu of a VA Form 9 substantiating the earlier appeal."

The Board has considered the representative's argument, but finds that the April 2008 Veteran statement was not a timely substantive appeal to the March 2008 SOC because the Veteran's statement, while referencing a condition addressed in the SOC (PTSD), indicated no intent to appeal the March 2008 SOC and, in fact, did not even reference the March 2008 SOC.  The Board also notes the Veteran's contention that the AOJ has not addressed this issue, but however, concludes that the AOJ did implicitly address such when it considered the April 2008 statement to be a new increased rating claim, rather than a timely substantive appeal.  
  
The Veteran was scheduled for a Board hearing in March 2016; however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702 (d) (2015).  Accordingly, the Veteran's request for a hearing is considered withdrawn

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  PTSD results in resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  
2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  A disability rating of 70 percent is warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD Claim

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran was provided with adequate notice in an October 2008 letter, prior to the June 2009 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with VA examinations in April 2009, November 2010 and July 2014.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Legal Criteria

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating throughout the appeal period (since June 2005) under Diagnostic Code 9411.  Diagnostic Code 9411 (PTSD) is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under the General Formula, a 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2015) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board notes that the Veteran's increased rating claim for his service-connected PTSD was filed on April 7, 2008.  Under 38 C.F.R. § 3.400(o)(2) (2015), an effective date of up to one year prior to a claim for increased rating may be assigned where it is factually ascertainable based on all evidence of record that an increase in disability had occurred.  The Board will therefore consider evidence of record dating to April 7, 2007.

Analysis

After review of the evidence of record, the Board concludes that, throughout the appeal period, the symptoms of the Veteran's service-connected PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In particular, the Veteran's symptoms included: depression, anxiety, disturbances of motivation and mood, nightmares and flashbacks (to include with visual and auditory components), intrusive thoughts, chronic sleep impairment, excessive irritability, low frustration tolerance, exaggerated startle response, hypervigilance, jumpiness, panic attacks, anger spells, reduced, decreased and impaired concentration, increased distractibility, slowed reactions, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, memory loss, history of violence/assaultiveness, obsessional rituals and suicidal ideation.  As will be discussed fully below, the Board finds that the Veteran's disability picture, throughout the appeal period, more nearly approximates that contemplated by the 70 percent, but not higher, disability rating criteria.  See 38 C.F.R. § 4.7 (2015).  

As noted above, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence of record indicated that the Veteran's PTSD resulted in deficiencies in most areas, to include work, thinking and mood (the Board notes that there is no indication that the Veteran has attended school during the appeal period and therefore deficiencies in school are not applicable).  

With respect to deficiencies in work, such has been shown by the evidence of record.  For example, the April 2009 VA examination report stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in work and stated that "[i]n the past, [V]eteran stated that his irritability and low frustration tolerance negatively impacted his work, at times."  The examination report also noted that there was reduced reliability and productivity due to PTSD symptoms and stated that "[g]iven the [V]eteran's reports of daily intrusions of combat-related experiences as well as cold-weather triggers, it seems very likely that these symptoms would interfere with occupational functioning to a certain degree."  The November 2010 VA examination report also stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in work and stated that the "Veteran reported that when he was working his irritability and low frustration tolerance negatively impacted on his work at times."  The examination report also noted that there was reduced reliability and productivity due to PTSD symptoms and stated that "[g]iven the Veteran's reports of flashbacks, nightmares that disrupt sleep patterns, panic and anxiety symptoms and cold weather triggers, it seems likely that these symptoms would interfere with occupational functioning to a certain degree."    

The July 2014 VA examination report noted that the Veteran's mental diagnoses resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Symptoms noted included difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examination report noted that the Veteran reported he would not be able to work now due to anger issues, poor sleep and that he "think[s] a lot of Korea and that would not allow me to focus on the job."  

In addition, the examination report provided a variety of opinions, with supporting rationales, about the level of impairment that would be caused by the Veteran's service-connected PTSD in relation to different work environments.  For example, it was noted that the Veteran was "likely to be moderately impaired in a work environment that required frequent interactions with customers, co-workers or supervisor" because "PTSD symptoms such as hypervigilance and irritability increase the risk of interpersonal conflict in a work environment that requires frequent interactions with others."  It was also noted that the Veteran was "likely to be moderately impaired in a work environment that contained moving machinery or equipment" because "PTSD and Depression symptoms such as reduced concentration, increased distractibility, and slowed reactions would likely increase the possibility of someone being accidently injured in a work place environment that had moving equipment or machinery."  Regarding the reference to depression, the examination report noted diagnoses of PTSD and major depressive disorder (MDD) and stated that it was not possible to differentiate the symptoms attributable to each diagnosis because they were too entwined; as such the Board will consider all mental health symptoms while adjudicating the Veteran's PTSD claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  It was also noted that the Veteran was "likely to be moderately impaired in a work environment that requires the ability to sustained concentration and focus as normally found in most jobs" because "PTSD and depression symptoms of impaired concentration, low energy, slowed reactions would result in decreased productivity in any work environment."  Additionally, it was noted that the Veteran was "likely to be moderately impaired in a work environment that requires a rigid adherence to a set work schedule (i.e., scheduled work hours)" because "PTSD and depression symptoms would likely cause excessive absenteeism, tardiness, and need to leave work early due to depressed mood, low energy, low motivation, etc."  In sum, deficiencies in work as a result of the Veteran's service-connected PTSD have been shown by the evidence of record.

With respect to deficiencies in thinking, such was also shown by the evidence of record.  For example, the April 2009 VA examination report stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in thinking and stated that "Veteran reported increased intrusions have resulted in decreased concentration," which appears to be a reference to the Veteran's report of experiencing "[i]ntrusive thoughts related to Korea daily" documented in the examination report.  The November 2010 VA examination report stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in thinking and stated that "Veteran reported that increased intrusive thoughts and flashbacks have resulted in decreased concentration."  The July 2014 VA examination report referenced similar symptoms, noting flashbacks and intrusive thoughts (noted four to five times a week) and that the Veteran "gets 'a fluttering or I get hot'" and has increased anger during the flashbacks and intrusive thoughts.  The examination report also referenced reduced, decreased and impaired concentration.  In sum, deficiencies in thinking as a result of the Veteran's service-connected PTSD have been shown by the evidence of record.   

With respect to deficiencies in mood, such was also shown by the evidence of record.  For example, the April 2009 VA examination report stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in mood and stated that the "Veteran experiences symptoms of anxiety and depression.  He awakens from nightmares several times per month and reported intrusive thoughts of Korea daily.  He reported irritability, hypervigilance and jumpiness."  The November 2010 VA examination report stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in mood and stated that "[t]he Veteran experiences symptoms of anxiety and depression.  He is awakened by nightmares once or twice a week and noted problems with intrusive thoughts several times a[] week as well.  He also reported irritability, hypervigilance and an exaggerated startle response.  He reported experiencing panic attacks as well."  The July 2014 VA examination report referenced similar symptoms, noting depressed mood, anxiety, disturbances of motivation and mood, nightmares, intrusive thoughts and hypervigilance.  In sum, deficiencies in mood as a result of the Veteran's service-connected PTSD have been shown by the evidence of record.

In review, the Board concludes that, throughout the appeal period, the evidence of record indicated that the Veteran's PTSD resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by the 70 percent disability rating criteria.  In addition, as importantly, the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria.  

With respect to whether an increased disability rating in excess of 70 percent is warranted, the Board finds that, throughout the appeal period, such a rating is not warranted.  As noted above, under the General Formula, a 100 percent disability rating (the next highest available schedular rating) is assigned for total occupational and social impairment.  The evidence of record indicates that the Veteran's service-connected PTSD is manifested by a variety of symptoms that do result in some degree of occupational and social impairment.  The evidence of record, however, does not indicate that the Veteran was totally occupationally or socially impaired, as contemplated by the 100 percent disability rating criteria.  The April 2009 and November 2010 VA examination reports specifically found that there was not total occupational and social impairment due to PTSD signs and symptoms.  In addition, the July 2014 VA examination report noted that the Veteran's mental diagnoses resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as opposed to a finding of total occupational and social impairment.  In addition, the examination report provided a variety of opinions, with supporting rationales, about the level of impairment that would be caused by the Veteran's service-connected PTSD in relation to different work environments and references were made to moderate and severe impairment, as opposed to total impairment.    

Further, various references are of record to the Veteran having relationships with others, thus indicating that he is not totally socially impaired as contemplated by the 100 percent disability rating criteria.  For example, the April 2009 VA examination report referenced the Veteran as describing a "'good'" relationship with his five children, going to American Legion meetings one time per month as the Sergent at Arms and that he felt close to veterans in his Korean War group.  The November 2010 VA examination report referenced the Veteran as being remarried in October 2009 and that the Veteran described having a "'good'" relationship with his wife and also with his grandchildren and great-grandchildren.  An April 2013 VA treatment note referenced that the Veteran "enjoys having coffee with friends."  The July 2014 VA examination report referenced that the Veteran's second wife died in 2012, stated that "[m]aybe once a month I go to breakfast with the other guys but I just don't really care to go," that his children "'come when they can which is not very often'" and stated "[v]ery isolated, rarely goes out, has no friends...Minimal family role functioning with his children."  A November 2014 VA treatment note (the most recent mental health record of record) noted that the Veteran belonged to a variety of clubs, but that he did not go to them much.  The Board acknowledges that the Veteran's service-connected PTSD has resulted in some degree of social impairment.  Upon review of the entire record, however, as noted, various references exist to the Veteran having relationships with others, thus indicating that he is not totally socially impaired as contemplated by the 100 percent disability rating criteria.
   
In addition, while the Veteran's service-connected PTSD was manifested by a variety of symptoms that are significant.  Overall, the 100 percent disability rating criteria contemplates a level of severity and impairment that is not shown by the evidence of record.  

Gross impairment in thought processes was not shown by the evidence.  For example, the April 2009 and November 2010 VA examination reports noted the Veteran's thought process to be unremarkable and the July 2014 VA examination report noted no impairment in thought.  As noted above, while the evidence of record did show that the Veteran had deficiencies in thinking, the Board concludes that such is more approximated by the 70 percent disability rating criteria and the evidence did not indicate that gross impairment was shown.  Regarding gross impairment in communication, such was not shown by the evidence.  For example, the April 2009 and November 2010 VA examination reports noted the Veteran's speech to be unremarkable and various VA treatment records, to include a November 2014 record noted his speech to be spontaneous, clear, coherent and goal directed.

Regarding persistent delusions or hallucinations, such was not shown by the evidence of record.  The April 2009 and November 2010 VA examination reports noted no delusions or hallucinations.  Other evidence of record, however, noted the presence of what appeared to be delusions or hallucinations.  For example, the April 2009 VA examination report referenced the Veteran as having "sensory memories several times per month in which he hears gun fire and people screaming," a September 2010 VA treatment note referenced that the Veteran occasionally "sees and hears things," a December 2010 VA treatment note stated "voices are part of flashback at times" and "no command hallucinations" and a December 2011 VA treatment note referenced that the Veteran "hears voices and sees things not there from the war."  It is unclear if what the Veteran experienced can be considered to be delusions or hallucinations or if they are flashbacks that included visual and auditory components.  Regardless of their classification, while acknowledging the presence of such experiences, the Board concludes that the evidence did not indicate that such experiences were "persistent," as contemplated by the 100 percent disability rating criteria.  As noted above, the evidence of record did show that the Veteran had deficiencies in thinking and flashbacks were considered as a component of this, as seen in the November 2010 VA examination report that stated that "Veteran reported that increased intrusive thoughts and flashbacks have resulted in decreased concentration."  As such, the Veteran's experiences (whether classified as delusions or hallucinations or not), while not being of the severity contemplated by the 100 percent disability rating criteria, have been considered as part of the assigned 70 percent disability rating.   

Grossly inappropriate behavior was not shown by the evidence.  For example, the April 2009 and November 2010 VA examination reports noted that the Veteran did not have inappropriate behavior.  As noted above, the Board found that symptoms of similar severity to impaired impulse control (such as unprovoked irritability with periods of violence) were shown by the evidence of record.  As such, the Board concludes that the symptoms present related to behavior more approximated the 70 percent disability rating criteria and the evidence did not indicate that grossly inappropriate behavior was shown.  

With respect to persistent danger of hurting self or others, suicidal ideation was present at points during the appeal period.  As referenced, an August 2008 VA treatment record referenced that the Veteran had previously removed a gun from his possession, but that he bought a gun, had thoughts of taking his life every other day and had a plan to use the gun.  While the Board does not wish to minimize the severity of this incident, treatment records noted that the Veteran removed the gun from his house and otherwise have not indicated that the Veteran was in persistent danger of hurting himself.  For example, the April 2009, November 2010 and July 2014 VA examination reports noted that the Veteran reported, essentially, that he would not commit suicide due to his religious beliefs.  Also, the Veteran's suicidal ideation has been considered as part of the assigned 70 percent disability rating, as discussed above.  

In addition, persistent danger of hurting others was not shown by the evidence.  The Veteran denied homicidal ideation or thoughts at the April 2009 and July 2014 VA examinations and various VA treatment records, to include a November 2014 record, noted similar findings.  On the other hand, the November 2010 VA examination report referenced that the Veteran had homicidal thoughts, specifically that "he had thoughts when angry with someone that he 'could just take a gun and just wipe them out'," but that thoughts of his family had kept him from doing it and that he had not had these thoughts for three or four years.  In addition, as referenced above, the April 2009 and November 2010 VA examination reports noted a history of violence/assaultiveness.  While acknowledging this evidence, the Board concludes that it was not shown that any danger of hurting others was "persistent," as contemplated by the 100 percent disability rating criteria, and that the symptoms present related to behavior more approximated the 70 percent disability rating criteria.  

Intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) was not shown by the evidence.  For example, the April 2009 and November 2010 VA examination reports noted that the Veteran had the ability to maintain minimum personal hygiene and that there was not a problem with activities of daily living and various VA treatment records, to include a November 2014 record, noted the Veteran to be neatly groomed.    

Disorientation to time or place was also not shown by the evidence.  For example, the April 2009 and November 2010 VA examination reports noted that the Veteran's orientation was intact to person, time and place and various VA treatment records, to include a November 2014 record, noted the Veteran to be oriented.

Memory loss for names of close relatives, own occupation, or own name was also not shown by the evidence.  The evidence did indicate that the Veteran had memory problems and loss.  For example, the April 2009 VA examination report noted mildly impaired recent and immediate memory, the November 2010 VA examination reports noted mildly impaired recent memory and moderately impaired immediate memory and the July 2014 VA examination report noted mild memory loss, such as forgetting names, directions or recent events.  There is no indication, however, that such memory problems were of the severity contemplated by the 100 percent disability rating criteria, which references loss for names of close relatives, own occupation, or own name

Taken as a whole, the Board finds that throughout the appeal period, the Veteran's PTSD symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating criteria and are not on par with the level of severity contemplated by the 100 percent disability rating criteria, which contemplates total occupational and social impairment.  As such, throughout the appeal period, a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Board also emphasizes that it has not limited its review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's symptoms, as variously referenced above, have not been found to rise to the level of severity contemplated by those of the 100 percent disability rating criteria. 

In conclusion, the Board finds that, throughout the appeal period, a disability rating of 70 percent, but not higher, is warranted for the Veteran's service-connected PTSD.

Extraschedular

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's service-connected PTSD was manifested by a variety of signs and symptoms, which were discussed in detail above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, to include the Veteran's symptoms.  See id.  Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which due to the various symptoms discussed above resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

The Board also notes that in the Veteran's representative's May 2016 Appellant's Brief, medial treatise evidence was cited in support of the proposition that insufficient sleep has been linked to the development of obesity and that a consequence of sleep deprivation is obesity.  The representative stated that VA treatment records and VA examination reports "indicate the [V]eteran is obese, and since the rating schedule does not specifically consider obesity as a disability, the Board must view it as a manifestation of the service-connected PTSD and account for it in discussing the appropriate rating for application."  As noted above, the Veteran's service-connected PTSD symptoms included chronic sleep impairment.  While the Veteran's representative has referenced medical treatise evidence, there is no indication that the representative is competent to attribute any obesity present to sleep impairment associated with the Veteran's service-connected PTSD.  Lacking competent evidence to make this attribution, the Board cannot find that any obesity present is related to the Veteran's service-connected PTSD.  

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran and his representative have not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

II.  TDIU 

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include PTSD (assigned a 70 percent disability rating throughout the appeal period, as granted herein), scar residual, gunshot wound right forearm with retained foreign body (assigned a 10 percent disability rating throughout the appeal period), scar residuals, shrapnel wound left wrist with retained foreign body (assigned a 10 percent disability rating throughout the appeal period), tinnitus (assigned a 10 percent disability rating throughout the appeal period), bilateral defective hearing (assigned a 10 percent disability rating throughout the appeal period), residual gunshot injury, limitation of motion, right forearm (assigned a 10 percent disability rating from May 12, 2010), degenerative joint changes of left wrist, gunshot wound injuries (assigned a 10 percent disability rating from May 12, 2010), residual, shrapnel wound right cheek with retained foreign body (assigned a 0 percent disability rating throughout the appeal period) and residual, shrapnel wound right shoulder with retained foreign bodies and scar (assigned a 0 percent disability rating throughout the appeal period).  Prior to the decision issued herein increasing the Veteran's assigned service-connected PTSD disability rating, the Veteran's combined disability rating was 70 percent from April 7, 2008.  As the Veteran's service-connected PTSD has been assigned a disability rating greater than 40 percent throughout the appeal period and his combined disability rating was at least 70 percent throughout the appeal period, the threshold requirements for a TDIU are met throughout the appeal period.  38 C.F.R. § 4.16(a) (2015).

The Veteran has contended that he is entitled to a TDIU based on the combined effects of his service-connected disabilities.  For example, on his September 2012 Form 9, the Veteran stated that "[i]t is my belief that due to the wounds I received in combat and the PTSD I suffer from, I absolutely should be awarded" TDIU.  See also September 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) (nothing both gunshot wound and PTSD as preventing the Veteran from securing or following any substantially gainful occupation).  He also has referenced that his service-connected PTSD prevented him from working.  See May 2012 NOD, April 2008 Veteran Statement.    

With the threshold requirements satisfied, the Board finds that the evidence of record indicated that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The September 2008 VA Form 21-8940 noted that the Veteran worked from 1968 to 1980 as a mechanic and that he had not worked since 1982.  The November 2010 VA general medical examination report noted that the Veteran worked as a diesetter from 1961 to 1968 and as a journeyman mechanic for twelve years.  The VA Form 21-8940 noted that the Veteran's highest level of education was the fifth grade.  The Board notes that other evidence of record referenced that the Veteran had additional education, as an October 1954 VA Form 8-526 (Veteran's Application for Compensation or Pension) noted the highest level of education as eighth grade and a January 1981 VA Form 21-526 (Veteran's Application for Compensation or Pension) noted the highest level of education as ninth grade.  A February 2006 VA treatment note indicated that the Veteran dropped out of school when he was 16 years old and that he obtained a GED in the Army.  The November 2010 VA examination report noted that the Veteran "has only a year of high school education.  He states that he was classified as having a 5th grade level education in the military."  While reference was made to a GED, other evidence of record referenced at most one year of high school and an actual level of education as being much lower.

Various relevant evidence of record was discussed in depth in the above section relating to the Veteran's PTSD claim and the Board concluded that the Veteran's PTSD resulted in deficiencies in work.  With respect to the Veteran's TDIU claim, the Board finds certain evidence to be highly probative.  As discussed, all three VA PTSD examinations during the appeal period referenced the Veteran's service-connected PTSD symptoms as resulting in deficiencies in work and described symptoms that would impact the Veteran's ability to work.  The Board finds the July 2014 VA examination report, which provided a variety of opinions, with supporting rationales, about the level of impairment that would be caused by the Veteran's service-connected PTSD in relation to different work environments, to be particularly probative.  In sum, the Board concludes that the Veteran's service-connected PTSD impacted the Veteran's ability to secure or follow a substantially gainful occupation.  

In addition, the Board concludes that the Veteran's other service-connected disabilities, particularly those related to in-service gunshot wounds, also impacted the Veteran's ability to secure or follow a substantially gainful occupation.  With respect to the Veteran's right forearm, as noted he was assigned a 10 percent disability rating throughout the appeal period for scar residual, gunshot wound right forearm with retained foreign body.  

Similarly, the Veteran was assigned a 10 percent disability rating throughout the appeal period for scar residuals, shrapnel wound left wrist with retained foreign body.  
Also, the Veteran was granted entitlement to service connection for residual, shrapnel wound right shoulder with retained foreign bodies and scar (effective September 1996) and assigned a 0 percent disability rating under Diagnostic Code 5303, which relates to muscle injuries and contemplates functional loss.    

An April 2009 VA examination report noted that the Veteran's right forearm ached, that there was some numbness in the right antecubital rear, numbness in the right shoulder and that his left wrist appeared to be moderately stiff and had some numbness.  Discomfort was noted to be 3 or 4 out of 10, with flare ups to 4 or 5, with precipitating factors of recurrent or repeated use.  It was noted that the Veteran had "good range of motion of his arms and hands," that he had "good shoulder movement," that there was good arm strength bilaterally "at about 80 percent predicated," that there was good hand grasps bilaterally "of 80 percent predicted or expected," that that there was some weakness of his shoulders and the right arm with repeated use and that left wrist dorsal flexion was noted to be normal at 50 degrees (though pursuant to 38 C.F.R. § 4.71, Plate I (2015), normal wrist dorsiflexion is to 70 degrees).  It was also noted that the Veteran had a tremor of both hands, with the left hand being worse.  A diagnosis was noted of shrapnel wounds to the right shoulder, right antecubital space in the forearm and left wrist and an opinion was provided that "the shrapnel wounds do not appear to be a hindrance to this patient holding gainful employment at this time.  He has good strength bilaterally and good use of his hands."    

A July 2010 VA examination report noted that noted the Veteran reported his condition had worsened over the past two years and that there was increased constant aching throbbing pain to the right and left upper extremities (rated as 8/10 and increasing to 10/10 with flare ups occurring 2-3 times per week), that he reported decreased ability to grasp/hold and twist with the right hand, that left wrist dorsiflexion was noted to 50 degrees with pain at 40 degrees, 3/5 left hand grip strength, right upper extremity strength for resisted motion was 3-4/5 and 3/5 right hand grip strength.  X-ray reports noted persistent metallic foreign bodies along the dorsum of the base of the fourth metacarpal and persistent metallic foreign body in the soft tissues adjacent to the proximal radial shaft.  A diagnosis was noted of residuals of right forearm and left hand gunshot wound injuries with degenerative joint changes which are service connected and represent an expected progression of post traumatic arthritis.  

An August 2010 rating decision, based primarily on the July 2010 VA examination, granted entitlement to service connection for degenerative joint changes of left hand gunshot wound injuries (later reclassified as the left wrist) and assigned a 10 percent disability rating based on painful and/or limited motion of the left hand.

A September 2010 VA examination report noted constant pain in the right elbow (rated as 8/10 and increasing to 10/10 upon use of the right arm) and noted decreased elbow and forearm range of motion with pain and additional limitation caused by fatigue and lack of endurance.  It was noted that this condition did not affect the Veteran's usual occupation, but it was simply referenced that the Veteran was not working and not planning to work, without any discussion regarding what the effect would be if the Veteran was currently working or attempting to work.  A diagnosis was provided of "piece of shrapnel/[foreign body] in soft tissues of Upper Right Forearm, laterally with subjective pain as a residual."  The examiner noted that "the pain appears largely subjective.  I have no evidence or rationale to connect this pain with the piece of shrapnel/[foreign body]" and also that "[t]he minimal restriction of [range of motion] of the right elbow...could be from" a "mild rigidity of a cogwheel type on both forearms and wrists."  The examiner also stated that the Veteran's tremor of both hands "clearly explains the difficulty with [activities of daily living] that the [V]eteran describes," which were related to buttoning and unbuttoning, shaving, zipping and writing.  


A September 2013 VA Hand and Finger Conditions Disability Benefits Questionnaire (DBQ) was completed based on a telephone interview with the Veteran.  The DBQ noted the Veteran had undergone surgery to remove the remaining shrapnel at the left fourth metacarpal two weeks prior.  It was noted that the Veteran's "case is complicated by another overlying condition that is not related to his shrapnel residuals," that the Veteran developed left carpal tunnel symptoms in about 2009, that he underwent carpal tunnel syndrome release in November 2011 and that he reported resolution of pain and numbness in the left hand in December 2011.  It was further noted that in February 2012, the Veteran reported pain at the left hand dorsum in the area of his known retained shrapnel and that evaluation by neurology found ulnar entrapment neuropathy at the elbow.  The DBQ referenced that the Veteran was informed "that there was doubt the shrapnel was [causing] his hand problem, however, the [V]eteran elected to proceed with shrapnel removal."  It was noted that following surgery, the Veteran continued to complain of hand tremor and poor grip.  It was noted that degenerative or traumatic arthritis was found on diagnostic testing for the left hand in multiple joints.  The DBQ additionally provided discussion as to why the Veteran's carpal tunnel syndrome and entrapment neuropathy were not related to his retained shrapnel.  It was noted that "appropriate postsurgical recovery time needs to elapse before appropriate functional examination can be completed."

The Board notes, and finds probative, that the AOJ has adjudicated and assigned disability ratings for the Veteran's service-connected disabilities based on functional limitations.  As noted, an August 2010 rating decision assigned a 10 percent disability rating based on painful and/or limited motion of the left hand, an October 2010 rating decision assigned a 10 percent disability rating based on painful and/or limited motion of the right forearm and a June 2014 rating decision continued a 10 percent disability rating based on x-ray evidence of degenerative arthritis with any limitation of motion of the joint, painful motion of the wrist and palmar and dorsiflexion limitation of motion.  

The Board notes that the ultimate TDIU determination rests with VA and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In any event, the Board finds the November 2010 VA opinion to be of probative value, specifically in that it referenced and considered the Veteran's education and work history while coming to its conclusion.  Upon review, the Board concludes that the Veteran's service-connected PTSD and bilateral defective hearing impact the Veteran's ability to secure or follow a substantially gainful occupation, to include either physical or sedentary employment.  In addition, the Veteran's service-connected right forearm disability, right shoulder disability and left wrist disability impacted the Veteran's ability to secure or follow a substantially gainful occupation, specifically with respect to physical jobs.  As such, the Board concludes that, when considering the Veteran's limited prior education (as discussed above) and prior work experience in physical jobs (most recently as a mechanic for at least ten years) and the impact of both the Veteran's mental and physical service-connected disabilities, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, entitlement to a TDIU is warranted and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).

ORDER

Entitlement to a disability rating of 70 percent, throughout the appeal period, for the Veteran's service-connected PTSD is granted.

Entitlement to a TDIU is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


